DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 have been cancelled.  Claims 5, 7, and 10-14 have been amended.  Claims 5-22 are pending and examined below.

Allowable Subject Matter
Claims 5-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150186504 A1 discloses a context for parsing a natural language expression. In an embodiment, a table comprising rows addressed according to context compartments is disclosed. Each compartment represents a context and comprises row(s), and each row represents a concept and comprises an outline field indicating an order of the concept in its context. Input expression(s) are received, and a first search is performed on the table to identify rows representing concepts corresponding to element(s) of the expression(s) and rows representing concepts corresponding to combinations of concepts represented by previously identified rows until a first row representing a higher-order concept is identified. Based on the first row, a first context compartment is determined, and a second search, that is restricted to the first context compartment, is performed to identify a second row representing a concept corresponding to an entirety of at least one of the input expression(s).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664